Title: To Benjamin Franklin from John Coakley Lettsom, 2 August 1783
From: Lettsom, John Coakley
To: Franklin, Benjamin


          
            Respected Friend
            London Aug. 2. 1783
          
          Henry Smeathman, the bearer of this is an ingenious person, who was patronized by Dr.
            Fothergill and under the Doctor’s patronage he visited the coast of Africa, and in
            consequence of the knowledge he acquired, he seems capable of giving ample information
            respecting the present trade of Africa, and wishes I believe, to suggest, new sources of
            extending it into that continent: As I
            thought such a person might be acceptable to Dr. Franklin, I have
            taken the liberty of putting this letter of introduction into his hands and am very
            respectfully &c.
          
            J. C. Lettsom
          
         
          Addressed: To / Benjamin Franklin
        